Citation Nr: 0017773	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-00 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.  

2.  Entitlement to a compensable initial rating for sleep 
apnea, status post uvuloplasty.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1983, and from April 1984 to February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a bilateral ankle disability, and awarded him service 
connection, with a noncompensable initial rating, for sleep 
apnea, status post uvuloplasty.  The veteran filed a timely 
notice of disagreement regarding these decisions, and this 
appeal was initiated.  A videoconference hearing was afforded 
the veteran in November 1999 before a member of the Board.  


FINDING OF FACT

The veteran does not have a current disability characterized 
by joint pain of the ankles for which service connection may 
be awarded.  


CONCLUSION OF LAW

Service connection is not warranted for disabilities of the 
ankles characterized by joint pain.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1117, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, he had no 
disabilities of the ankles at the time he entered active 
military service.  The veteran sought treatment for a left 
ankle sprain in April 1985, after injuring the joint playing 
basketball.  A left ankle sprain was diagnosed.  The joint 
was elevated and ice was applied; within a few days, the 
injury was considered resolved.  In September 1988 the 
veteran sought treatment for right ankle pain after running.  
X-rays of the right ankle revealed no significant 
abnormalities, and follow-up X-rays of the right ankle taken 
in October 1988 were also negative for significant 
abnormalities.  Subsequent October 1988 treatment notes 
indicate the veteran reported pain and weakness in both 
ankles.  Weak bilateral peroneal regions were diagnosed, and 
strengthening exercises were recommended.  In June 1996, the 
veteran was diagnosed with a left ankle sprain secondary to 
physical training exercises.  X-rays were negative for 
abnormality.  Within a week he had decreasing pain and 
swelling, and a resolving ankle sprain was diagnosed.  His 
December 1996 service separation examination was negative for 
any disabilities of the ankles.  

The veteran filed a claim for service connection for 
bilateral ankle disabilities in September 1997.  A VA medical 
examination was afforded him in December 1997.  His history 
of bilateral ankle pain was noted.  Upon objective 
examination, he had full range of motion in both ankles, and 
they were nontender and nonswollen.  The remainder of the 
physical findings were within normal limits, and the final 
diagnosis was of a history of bilateral ankle sprains, 
recovered, with no abnormalities on examination.  

The RO considered the evidence of record and issued a January 
1998 rating decision denying the veteran's claim for service 
connection for bilateral ankle disabilities.  He responded 
with a February 1998 notice of disagreement, initiating this 
appeal.  

According to VA outpatient treatment records obtained by the 
RO, the veteran was afforded a course of physical therapy 
beginning in March 1999 to alleviate his bilateral ankle 
pain.  His history of bilateral ankle sprains was again 
noted.  Physical evaluation revealed subjective complaints of 
pain, no tenderness of the joints, and full range of motion 
of both ankles.  February 1999 X-rays of both ankles were 
within normal limits.  No ligamentous laxity was observed.  
In her final assessment, the VA physical therapist noted "no 
obvious ankle joint pathology," and a final diagnosis of old 
bilateral ankle sprains with chronic pain was given.  

A November 1999 personal videoconference hearing was afforded 
the veteran before a member of the Board.  He reported 
recurrent pain, tenderness, and stiffness of the bilateral 
ankle joints.  He has had these problems since service, 
according to his testimony.  

Analysis

The veteran seeks service connection for bilateral ankle 
disabilities.  Service connection will be awarded for any 
current disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Certain statutorily enumerated disorders, including 
arthritis and organic diseases of the nervous system, may be 
presumed to have been incurred in service if they manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  As with any claim, the 
benefit of the doubt will be afforded the claimant whenever 
the evidence is in balance between the positive and the 
negative.  38 U.S.C.A. § 5107(b) (West 1991).  

As an initial matter, the veteran's claim for service 
connection for bilateral ankle disabilities is well grounded, 
meaning it is plausible.  The veteran has stated that he 
sustained multiple bilateral ankle sprains in service, and 
these contentions are supported by the service medical 
records.  He has also claimed ongoing pain of both ankles 
since service.  These assertions of continuing symptomatology 
are accepted as true, at least for the purpose of determining 
well groundedness.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  Finally, VA outpatient treatment records contain a 
diagnosis of old bilateral ankle sprains, with pain.  For the 
purposes of well grounding the claim, these diagnoses are 
accepted as evidence of current disabilities.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  As the claim is well 
grounded, the VA has a statutory duty to assist the veteran 
in the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

However, for the reasons to be discussed below, the veteran's 
claim for service connection for bilateral disabilities of 
the ankles must be denied on the merits.  

As is noted above, service connection may only be awarded for 
a current disability.  38 U.S.C.A. § 1110 (West 1991).  In 
the present case, the preponderance of the evidence clearly 
establishes that the veteran does not have a current 
disability of the ankles for which service connection may be 
awarded.  When he was first examined by the VA in December 
1997, he had full range of motion of both ankles, and all 
physical findings were within normal limits.  The final 
diagnosis was of a history of bilateral ankle sprains, 
recovered, with no abnormalities on examination.  Likewise, 
when the veteran was afforded physical therapy by the VA, the 
therapist found "no obvious ankle joint pathology," based 
in part on X-rays of the bilateral ankles which were within 
normal limits.  The only diagnosis made was of old bilateral 
ankle sprains with chronic pain.  

The Court has held that service connection must be denied for 
joint disabilities in the absence of underlying objective 
pathology or other evidence supporting subjective complaints 
of joint pain.  See Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  The Court has also held that "pain alone, without a 
diagnosed or underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Diagnoses which make reference to 
pain "cannot, without connection to an underlying condition 
and a medical nexus to service, warrant service connection."  
Id. at 285.  In the present case, the diagnoses of record, 
from December 1997 and February 1999, reflect, at most, the 
veteran's complaints of bilateral ankle pain; they otherwise 
note "no abnormality this examination," according to the 
December 1997 VA examination report, and "no obvious ankle 
joint pathology," according to the March 1999 VA outpatient 
treatment notes.  February 1999 X-rays of the veteran's 
ankles also revealed no underlying pathology to support the 
veteran's reports of ankle pain.  In conclusion, the clear 
totality of the medical evidence indicates no objective 
pathology underlying the veteran's reported bilateral ankle 
pain.  In the absence of any such underlying pathology, no 
current disability of the ankles exists for which service 
connection may be awarded.  38 U.S.C.A. § 1110 (West 1991); 
Sanchez-Benitez, supra.  

The veteran, in his written and oral testimony, has alleged 
that he has bilateral disabilities of the ankle for which 
service connection may be afforded.  However, he, as a 
layperson, is not qualified to offer his own lay opinions on 
medical diagnosis or etiology.  See Pearlman supra.   In the 
absence of supporting medical evidence, the veteran's 
assertions of a current diagnosis of bilateral ankle 
disabilities are insufficient to establish a basis for the 
grant of service connection.  Therefore, the claim must be 
denied.

In conclusion, no objective evidence of current bilateral 
ankle disabilities has been presented, and the claim for 
service connection for bilateral ankle disabilities thus must 
be denied.  


ORDER

Service connection is denied for disabilities of the ankles.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks a compensable initial rating for his 
service connected sleep apnea, status post uvuloplasty.  A 
claim for an increased rating for a service connected 
disability is well grounded where the veteran asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  As the 
veteran has alleged an increase in the severity of his 
service connected disability, his claim is well grounded, and 
the VA's statutory duty to assist attaches.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

The VA's statutory duty to assist includes a duty to obtain 
all available medical records potentially pertinent to a 
pending claim.  According to the veteran's November 1999 
hearing testimony, he was recently hospitalized for treatment 
of his sleep apnea.  He also testified that he was issued a 
continuous airway pressure (CPAP) machine for his home use.  
Under Diagnostic Code 6847, for sleep apnea syndromes, the 
required use of a breathing assistance device such as the 
CPAP machine warrants an increased rating.  38 C.F.R. § 4.97, 
Diagnostic Code 6847 (1999).  Thus, the records associated 
with the veteran's hospitalization are clearly pertinent to 
his pending claim, and must be obtained prior to final 
adjudication of his appeal.   

As is noted in the introduction of this remand, this appeal 
arises from the initial rating of the veteran's service-
connected sleep apnea.  In such cases, the Court has stated 
that separate ratings can be assigned separate periods of 
time based on facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In reconsidering the veteran's claim, the RO must consider 
whether a staged rating is indicated by the evidence of 
record for any period of the veteran's pending claim.  
38 U.S.C.A. §§ 3.400, 3.500, 4.29, 4.30 (1999).  


Thus, in light of the above, this claim is remanded for the 
following additional development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder, to include the 
complete records of the veteran's recent 
hospitalization.  The veteran should be 
asked to provide the names and addresses 
of any and all medical professionals who 
have treated his sleep apnea, and the 
appropriate records release 
authorizations should be obtained.  These 
medical records should then be procured 
by the RO, and associated with the claims 
folder.  

3.  After completion of all requested 
development, the RO should review the 
veteran's claim for a compensable initial 
rating for his service connected sleep 
apnea.  In so doing, the RO must consider 
whether a staged rating is warranted as 
prescribed by the Court in Fenderson.  If 
the actions taken remain adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



